Exhibit 10.2
Confidential Treatment Requested
DEVELOPMENT AND REGULATORY SERVICES AGREEMENT
AMENDMENT
This Amendment, dated as of the 22nd day of June, 2009, (the “Amendment”) to the
Development and Regulatory Services Agreement, is between Kensey Nash
Corporation, a Delaware corporation, having its principal place of business at
735 Pennsylvania Dr., Exton, PA 19341 (hereinafter referred to as “KNC”) and The
Spectranetics Corporation, a Delaware corporation, having its principal place of
business at 9965 Federal Drive, Colorado Springs CO 80921 (hereinafter referred
to as “Spectranetics”).
WHEREAS, KNC and Spectranetics are parties to a certain Development and
Regulatory Services Agreement, dated May 30, 2008 (the “Agreement”);
WHEREAS, KNC and Spectranetics desire to modify various aspects of the Agreement
related to, among other things, regulatory services, milestone payments and the
Development Plan;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements provided herein, and other good and valuable
consideration, KNC and Spectranetics agree as follows.
1. Section 6.1, Milestone Payments is amended by substitution of the following
subsections for the subsection of the equivalent letter in the Agreement:
“(a) one million five hundred thousand dollars ($1,500,000) within ten
(10) business days following the receipt of CE Mark Approval from Spectranetics’
European notified body for the ***** described in the Development Plan;
(b) five hundred thousand dollars ($500,000) within ten (10) business days
following the receipt of an Approval from the FDA of an Investigational Device
Exemption (IDE) for ***** for the ***** described in the Development Plan;
(d) one million dollars ($1,000,000) within ten (10) business days following the
mutually agreed upon successful completion of the Design Verification Design
Review for the ***** described in the Development Plan; and
(e) one million dollars ($1,000,000) within ten (10) business days following the
receipt of CE Mark Approval from Spectranetics’ European notified body for the
***** described in the Development Plan.”
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 





--------------------------------------------------------------------------------



 



Confidential Treatment Requested
2. The Parties hereto agree that the requirements of Section 6.1 (c) have been
met and such milestone payment has been satisfied.
3. Section 6.1, Milestone Payments is further amended by addition of the
following subsections:
“(f) two million dollars ($2,000,000) within ten (10) business days following
the receipt of a 510(k) Clearance or Pre-Market Approval (PMA) from the FDA for
a ***** for the ***** described in the Development Plan; and
(g) one million dollars ($1,000,000) within ten (10) business days following the
receipt of a 510(k) Clearance or Pre-Market Approval (PMA) from the FDA for a
***** for the ***** described in the Development Plan.”
4. Schedule B, Development Plan, is amended as set forth in the Revised
Schedule B, which is dated June 22, 2009, and attached hereto.
5. Sections 3.1, 4.5, 4.6, and 6.3 are hereby amended in their entirety, as set
forth below, to indicate modified sharing of certain Clinical Trial Costs and
Regulatory Costs with regard to the activities in the Development Plan directed
toward the milestones set forth as 6.1(f) and 6.1(g).
“3.1 Development Roles. Subject to the terms of this Agreement, KNC agrees to,
in consultation with Spectranetics, work in good faith to develop the Products
in accordance with the Development Plan (the “Development Program”). KNC and
Spectranetics will jointly define the Products’ specifications to meet market
requirements; provided that Spectranetics shall have final approval of all
design inputs, including without limitation, Product needs and Specifications.
The parties have agreed upon a general allocation of responsibilities for such
purposes as set forth in this Section 3, and a specific allocation of
responsibilities for the activities under this Agreement as set forth in the
Development Plan. KNC may conduct independent development work at its own
expense regarding Products other than in accordance with the Development Plan,
provided that (a) KNC shall regularly update Spectranetics regarding such
efforts, (b) KNC shall not incorporate any modifications or additions into the
Products as a result of such efforts without the prior written consent of
Spectranetics on a case-by-case basis; and (c) any modifications or Inventions
resulting from such independent work shall be subject to the provisions of
Section 7.2 below. Spectranetics will review and advise on product development
progress, including without limitation, medical input to provide assistance in
the definition of the end-user product requirements and marketing specifications
and phase review approval in the KNC design control process. If Spectranetics
requests a material deviation from the Development Plan for a particular
Product, then KNC will provide Spectranetics an estimate of the additional
development and regulatory costs that would not have otherwise been incurred by
KNC in the absence of such material deviation and Spectranetics will elect to
either (i) bear such additional development and regulatory costs, in which case,
the parties would still share Clinical Trial Costs equally, or (ii) not to
proceed with the proposed change to the Development Plan. Notwithstanding the
foregoing, or as otherwise set forth in this Amendment, the parties hereto agree
that the filing of a second PMA, or a PMA Supplement, hereunder shall constitute
a material deviation as set forth above.
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

2 of 4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
4.5 Product Approvals. KNC shall have the responsibility for seeking the FDA
Approvals (but not for CE Marking or for Approvals outside of the United States)
on Spectranetics’ behalf and in Spectranetics’ name for the Products. Upon
obtaining any FDA Approval, KNC will transfer to Spectranetics copies of related
regulatory filings and correspondence, and to the extent not already granted,
title to such filings, and correspondence, including without limitation complete
submission files relating to such Approvals in agreed upon formats.
4.6 Expanded Indication Approvals. KNC shall have the responsibility for the
efforts to obtain Approval from the FDA for:

  (a)  
the ***** described in the Development Plan;
    (b)  
the ***** described in the Development Plan;
    (c)  
the ***** described in the Development Plan;
    (d)  
***** described in the Development Plan for the *****; and
    (e)  
the ***** described in the Development Plan for either a *****.

KNC shall pay the Development and Regulatory Costs incurred in connection with
the efforts to obtain such Approvals from the FDA; however, the parties agree to
share equally any applicable Clinical Trial Costs to obtain such Approvals from
the FDA.
Notwithstanding the foregoing, the parties agree to share equally the associated
Clinical Trial Costs pursuant to the Expanded Indication Approvals set forth at
Subsections 4.6 (d) and 4.6 (e), herein this Section, however, Clinical Trial
Costs shall be limited to a shared maximum amount of $5.5 million (the “Maximum
Combined Trial Cost”), further, the maximum amounts of shared contributions
pursuant to the efforts under Subsections 4.6 (d) and 4.6 (e), shall be $2.5
Million and $4.5 million, respectively (each a “Maximum Product Trial Cost”).If
the design of the Trial(s) indicates that such Maximum Combined Trial Cost or
any Maximum Product Trial Cost will likely be exceeded, or if such Trial is
proposed to be modified in such a way as to likely exceed such Maximum Combined
Trial Cost or any Maximum Product Trial Cost, the parties shall meet and agree
upon an appropriate way to proceed, but in no case shall KNC be liable for any
Clinical Trial Costs in excess of one-half the Maximum Combined Trial Cost, or
one-half of each Maximum Product Trial Cost. Spectranetics shall have no
obligation to fund Clinical Trial Costs in excess of one-half the Maximum
Combined Trial Costs, or one-half of each Maximum Product Trial Cost.
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

3 of 4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
6.3 Clinical Trial Cost Reimbursement. Before commencing clinical trials with
respect to any particular Product, Spectranetics and KNC shall negotiate with
each other in good faith to agree on the scope, budget, allocation of expenses
and methods of reimbursement in connection with such clinical trials, subject in
each case to KNC’s agreement as set forth in Section 3.1 and the limitations set
forth at Section 4.6 regarding the Clinical Trial Costs. Each party agrees that
actual Clinical Trial Costs may not equal the preliminary estimates and that,
except for additional Clinical Trial Costs that may be incurred following a
termination event pursuant to Section 11.1(b), where the KNC portion of any
additional, post-termination Clinical Trial Costs would be credited against the
Revenue Share as set forth in Section 11.1(b), each party’s share of incurred
Clinical Trial Costs is non-refundable regardless of clinical trial or approval
outcome.”
6. This Amendment is meant to amend, modify or supercede only those specific
Sections, rights, responsibilities, liabilities and/or covenants expressly
referred to in this Amendment, and only to the extent so referred to; and
accordingly all other Sections and covenants of the Agreement shall remain
unaffected and shall continue to have full force and effect.
7. This Amendment may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.
8. This Amendment, to the extent signed and delivered by means of a facsimile
machine or pdf or other electronic transmission, shall be treated in all manner
and respects and for all purposes as an original agreement and shall be
considered to have the same binding legal effect as if it were the original
signed version hereof delivered in person.
IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives as of the date first written above.

                      SPECTRANETICS CORPORATION   KENSEY NASH CORPORATION    
 
                    By:   /s/ Guy A. Childs   By:   /s/ Joseph W. Kaufmann      
               
 
  Name:   Guy A. Childs       Joseph W. Kaufmann    
 
  Title:   Chief Financial Officer       Chief Executive Officer    

 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

4 of 4



--------------------------------------------------------------------------------



 



Confidential Treatment Requested
AMENDED SCHEDULE B
DEVELOPMENT PLAN
DATED JUNE 22, 2009
*****
 

      *****  
Confidential portions of the material have been omitted and filed separately
with the Securities and Exchange Commission.

 

